Citation Nr: 0012738	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  92-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to primary service connection for a chronic 
skin disorder, diagnosed as lichen simplex and 
neurodermatitis.  

2. Entitlement to secondary service connection for a chronic 
skin disorder, diagnosed as lichen simplex and 
neurodermatitis.  

3. Entitlement to secondary service connection for plantar 
calluses of both feet.  

4. Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1975 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1990 rating decision by the 
RO that denied primary service connection and secondary 
service connection for lichen simplex and neurodermatitis.  
At the veteran's request, in February 1994 the Board returned 
this case to the RO for consideration of additional issues.  
In a rating decision of July 1994 the RO denied secondary 
service connection for plantar callosities of both feet and 
an evaluation in excess of 10 percent for a lumbosacral 
strain.  

This case was remanded by the Board in March 1995 in order 
that the veteran could be afforded a VA dermatological 
examination.  The Board again remanded this case in October 
1996 since the dermatological examination conducted after the 
earlier remand was inadequate.  In its October 1996 remand, 
the RO was also instructed to obtain additional private and 
VA clinical records.  In addition, the RO was instructed to 
consider the holding in the decision by the United States 
Court of Appeals for Veterans Affairs (Court) in Allen v. 
Brown, 7 Vet. App. 439 (1995) in the adjudication of the 
issues of involving secondary service connection.  The Board 
further instructed the RO to afford the veteran an orthopedic 
examination of the lumbar spine which would comport with the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
requirements in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
After this development had been completed the RO, in a rating 
decision of July 1999, increased the evaluation for the 
veteran's lumbosacral strain to 20 percent disabling, 
effective April 17, 1992.   



FINDINGS OF FACT

1. The veteran's claim for primary service connection for a 
chronic skin disorder, diagnosed as lichen simplex and 
neurodermatitis is not plausible.  

2. The veteran's claim for secondary service connection for a 
chronic skin disorder, diagnosed as lichen simplex and 
neurodermatitis is not plausible.  

3. The veteran's plantar calluses of both feet are caused by 
his service connected lumbosacral strain.  

4. The veteran's service connected lumbosacral strain is 
manifested by low back pain on prolonged standing and 
sitting, some limitation of lumbar spine motion, and 
muscle spasms during exacerbations and results in no more 
than moderate low back disability.  


CONCLUSIONS OF LAW

1. The veteran's claim for primary service connection for a 
chronic skin disorder, diagnosed as lichen simplex and 
neurodermatitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999)  

2. The veteran's claim for secondary service connection for a 
chronic skin disorder, diagnosed as lichen simplex and 
neurodermatitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999)  

3. The veteran's plantar calluses of both feet are 
proximately due to and the result of service connected 
disability.  38 C.F.R. § 3.310 (1999).  



4. The criteria for a rating in excess of 20 percent for a 
lumbosacral strain has not been met.  38 U.S.C.A. § 1155, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 4.71(a) 
Diagnostic Codes 5292, 5295 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Basis.  

On the veteran's October 1975 examination prior to service 
entrance the veteran's skin was evaluated as normal.  Review 
of the service medical records reveals that the veteran was 
seen in November 1975 for treatment of a rash on his back.  
The diagnosis was tinea versicolor-upper back.  The veteran 
was treated with Selsum.  When seen later in November 1975 
the veteran was noted to have a hyperpigmented scaly rash on 
the shoulders and down the spinal column.  The impressions 
were questionable contact dermatitis and questionable dry 
skin.  Later in November 1975 the scaly rash was noted to be 
resolving.  In April 1976 it was noted that the veteran had 
had a reaction to the Selsum used to treat tinea versicolor.  
Evaluation revealed no evidence of tinea versicolor.  
Beginning in April 1976, the veteran was seen on several 
occasions for the treatment of low back pain due to a muscle 
strain sustained while lifting a battery.  In early May 1976 
the veteran was scheduled for evaluation of hyperpigmented 
skin lesions on the neck and back.  At the time of the 
evaluation, no rash was seen.  The diagnosis was questionable 
itching with cold weather (R/O cold urticaria).  In June 1976 
the veteran was treated for pruritus ani and folliculitis of 
the pubic area.  On the veteran's June 1976 examination prior 
to service discharge, evaluation of the skin was normal.  
Contact dermatitis due to Selsum and recurrent low back pain 
-muscular in nature were noted in the physician's summary.  

Following discharge from service, the RO granted service 
connection for tinea versicolor.  The disorder is currently 
evaluated as 10 percent disabling.  

On a VA medical examination in June 1981 evaluation of the 
skin revealed tinea versicolor all over the back, chest, 
buttocks, and both upper arms.  At the conclusion of the 
examination the diagnoses included extensive, symptomatic 
tinea versicolor and mildly symptomatic lumbosacral strain.  

VA clinical records reflect occasional outpatient treatment 
from 1981 to 1984 for low back pain and rashes on the back, 
trunk, arms, abdomen and penis.  A diagnosis of tinea 
versicolor was rendered.  On VA medical examination in March 
1984 a very few scattered and superficially scaling macular 
areas of decreased pigmentation were noted over the dorsum of 
the hands and the shoulders.  The diagnosis was tinea 
versicolor under treatment.  

In a January 1990 statement Geoffrey M. Siegel, D.O., 
reported treating the veteran for tinea versicolor and lichen 
simplex chronicus.  

During VA outpatient treatment in January 1990 hypopigmented 
macules and patches were noted on the veteran's chest and 
back.  There were lichenfied patches on the veteran's left 
thumb.  The assessments were neurodermatitis and tinea 
versicolor.  

On VA medical examination in February 1990 the veteran gave a 
history of tinea versicolor during service and reported 
recent treatment for lichen simplex and neurodermatitis.  He 
complained of itching and burning of the skin of the 
shoulders, back, wrists, and arms.  The examiner noted that 
it was difficult to see the rash because of marked 
pigmentation.  The diagnoses included a history compatible 
with tinea versicolor; and neurodermatitis involving the 
chest, back, shoulders, and arms. During the examination the 
veteran gave a history of a 1982 automobile accident in which 
he exacerbated the pain in the lower back and he also 
sustained injuries to his neck, upper back, and his right 
knee.  The veteran said that he was unable to sit for long 
periods without exacerbating his low back pain.  On 
evaluation, the veteran was unable or unwilling to flex his 
lumbosacral spine more than 75 degrees.  Extension backward 
was 25 degrees and lateral flexion was 25 degrees.  The 
diagnoses included chronic low back syndrome, rule out 
arthritic changes in the lumbar spine.  

In an August 1990 statement, Doctor Kenneth W. Osborn, a 
chiropractor, reported treating the veteran in January and 
February 1990 for an exacerbation of chronic thoracic and 
lumbosacral problems.  It was said that the veteran had 
chronic back problems and that his condition would continue 
to deteriorate.  

On VA dermatology examination in October 1990 the veteran 
complained of persistent lesions on the dorsum of the hands 
in the web spaces between the thumb and index finger.  
Examination revealed no residual lesions of active tinea 
versicolor.  There were groups of multiple, flat, discoid 
lesions in the web between the thumb and index metacarpals on 
each hand.  These showed superficial scaling.  The examiner 
said that lichen planus simplex was another name for 
neurodermatitis.  The examiner also said that it was 
impossible from a review of the record to eliminate the 
possibility that he had neurodermatitis when he was first 
treated for tinea versicolor.  The diagnoses were service-
connected tinea versicolor in remission and lichen planus 
simplex, both hands.  

A private MRI study of March 1992 showed subtle interruption 
of the L5-S1 intervertebral disc annulus posteriorly without 
evidence of intervertebral disc herniation.  It was said that 
this could represent an annulus rupture.  

VA clinical records reflect outpatient treatment in the early 
1990s for complaints of severe back pain, skin rashes, and 
complaints of painful calluses on the feet.  In August 1991 
the veteran was noted to have hyperpigmented lesions on the 
chest and shoulders with a positive KOH.  He also had pink, 
lichenified plaques on the dorsa of the hands over the 
thumbs.  The assessments were tinea versicolor and lichen 
simplex chronicus neurodermatitis.  During treatment in May 
1992 for painful calluses on the soles of the feet, the 
veteran said that he began to have calluses after he 
developed back pain.  In June 1992 the assessment was 
bilateral tylomas.  In July 1992 the assessment was 
intractable plantar keratosis.  In May 1993 it was noted that 
the veteran had a history of chronic back pain which was 
aggravating his foot problems and vice versa.  

On VA medical examination in March 1994 the veteran gave a 
history of a back injury during service with severe back pain 
radiating into the lower extremities ever since that injury.  
He also said that this had caused him to develop callus 
formations on the soles of his feet.  On evaluation, it was 
said that the veteran could hardly walk and had a wobbling 
gait.  He was noted to use a cane.  Evaluation revealed 
marked tenderness over the lower back.  He flexed his spine 
to 85 degrees with difficulty and with coaxing.  Extension 
backward was 25 degrees, lateral flexion was 25 degrees and 
rotation was 25 degrees.  Evaluation of the feet revealed 
marked callus formation on the heels and soles that were 
tender to palpation.  The veteran was unable to stand on his 
toes and heels, and refused to squat claiming that there was 
too much pain.  The impressions were chronic low back 
syndrome-rule out radiculopathy of L4-5 and S1, and painful 
feet with calluses-rule out pes planus.  It was noted that 
there was a marked supersentorial element to many of the 
veteran's complaints.  

After further VA medical examination in April 1994 the 
impression was chronic lower back syndrome.  The examiner 
said that the veteran's low back pain and symptoms were 
disproportionate to the objective findings, which were 
minimal.  It was said that there certainly appeared to be a 
non-physical component to the veteran's low back disability.  

On VA dermatological examination in May 1995 the veteran 
complained of itching due to crusting on the chest and neck.  
Evaluation revealed mild tinea versicolor on the upper chest, 
back and neck.  There was no evidence of neurodermatitis and 
no evidence of contact dermatitis.  

On VA dermatological examination in February 1997 it was 
noted that the veteran reported having itching and irritation 
on his hands during service, but none since.  Evaluation 
revealed the hands to be completely normal with no evidence 
of lichen simplex chronicus, tinea versicolor or other 
abnormal dermatologic manifestations.  The examiner remarked 
that lichen simplex chronicus was a chronic condition 
generally produced by scratching and was unrelated to tinea 
versicolor.  He said that, even if the veteran had lichen 
simplex chronicus on his hands it was unrelated to tinea 
versicolor and could certainly not be aggravated by tinea 
versicolor.  

During a February 1997 VA orthopedic examination the veteran 
complained of foot pain on walking or standing for any length 
of time.  It was reported that the veteran's posture was such 
that he could not toe rise, squat, or heel walk due to recent 
surgery on his feet.  The appearance of the feet was normal 
and their function was painful due to plantar lesions.  
During the examination the veteran also complained of muscle 
tightness and stiffness in the left lower back.  He said that 
he had back pain if he sat improperly or bends.  Evaluation 
revealed a negative Goldwaite's sign and there were no 
reflex, sensory, or motor deficits in the lower extremities.  
There were negative straight leg raising tests at 90 degrees, 
but the veteran did experience some low back pain at 90 
degrees on left straight leg raising.  There was no atrophy 
or weakness of the quadriceps.  No weakness in the 
dorsiflexors of the feet was noted.  There were no fixed 
deformities or postural abnormalities.  The musculature of 
the back seemed normal.  There was no spasm, asymmetry or 
tender nodules in the sacroiliac joints.  There was 80 
degrees of forward flexion, 20 degrees of backward extension 
and right lateral flexion of 20 degrees.  Left lateral 
flexion was 20 degrees with pain in the lower back.  Left and 
right rotation were each 20 degrees.  The diagnosis was 
chronic low back strain, possible disc damage as indicated by 
MRI, but no neurologic findings.  It was the examiner's 
opinion that the veteran had a slight, if any, reduction in 
motion of the lumbar spine.  He said that it was difficult to 
correlate the veteran's low back condition with his foot 
problem since there were no neurologic findings that would 
predispose him to develop the lesions on his feet.  The 
doctor further said that the veteran's functional ability 
would definitely be limited when he had an exacerbation or 
spasms in his low back.  The low back demonstrated no 
incoordination or weak movement.  It appeared that there was 
some fatigability and pain on repeated bending.  It was said 
that the low back problem might be detrimental if the veteran 
engaged in heavy lifting, or bending and lifting.  

During VA outpatient treatment in February 1998 for plantar 
keratosis it was reported that the veteran had lumbar 
problems which were detrimental to his feet.  In a request 
for prosthetic services, it was noted that the veteran had 
plantar flexed metatarsals secondary to a lumbar strain.  

In statements dated in March and April 1998, Martin Harrison, 
M.D., reported that the veteran was having progressive 
problems in the low back that resulted in increasingly 
frequent and increasingly intense low back pain and spasm.  
The veteran was said to have significant loss of motion in 
all planes of the lumbar spine, especially on flexion and 
lateral bending.  

Steven J. Krongold, DPM., in an April 1998 statement, 
reported treating the veteran for acute foot pain.  The 
veteran was said to have acute porokeratosis on the plantar 
feet.  It was reported that the veteran gave a history of 
developing this problem after he sustained a back injury in 
1975.  Doctor Krongold believed that it was very possible 
that the back injury affected the veteran's gait, knees, and 
feet.  It was said that the back injury caused him to walk 
with difficulty and put abnormal stress on the feet.  It was 
said that the back problem would exacerbate any foot 
problems.  

After a private podiatry evaluation in April 1998 the 
assessments were porokeratosis with plantar fixed metatarsals 
of the fifth and second metatarsals of the right foot, and 
porokeratosis of the plantar aspect of the fifth left 
metatarsal.  It was said that X-rays showed signs of lesions 
over the second metatarsal of the right foot and the mid 
shaft of the fifth metatarsal.  It appeared that the lesion 
on the right foot was due to bony abnormality and the lesion 
on the left was not.  It was also noted that the veteran had 
an altered gait that could be related to his back problem and 
inability to ambulate properly.  

In a May 1998 statement, Steve M. Maynard, DPM, reported that 
the veteran had a cavus foot with multiple keratomas.  Gait 
analysis revealed antalgic gait with loss of shock 
absorption.  It was said that the veteran's lower back pain 
was causing compensatory changes in his gait pattern that 
produced a rigid foot type and exacerbated his foot problems.  

In a July 1998 statement, Martin W. Harrison, M.D., stated 
that the plantar calluses on both feet were caused by the 
veteran's lumbar spine syndrome.  

On VA orthopedic examination in April 1999 the veteran had 70 
degrees of lumbar flexion and positive straight leg raising 
at 90 degrees bilaterally.  There were no reflex, sensory, or 
motor deficits in the lower extremities.  There was no 
weakness, but the veteran had poor squatting due to back 
pain.  It was said that the veteran had difficulty putting 
full weight on the plantar surface of his feet due to 
calluses.  It was noted that the veteran could bend easily 
from a sitting position when putting on his shoes.  
Examination of the feet revealed only one callus present on 
the plantar surface of the head of the second metatarsal and 
this was tender to palpation.  It was the examiner's opinion 
that the veteran's back disorder was not the cause of the 
veteran's foot calluses.  The veteran's limp was said to be 
due to the veteran's painful feet.  The diagnostic 
impressions were mechanical back pain of mild to moderate 
severity and painful callus on the second metatarsal head of 
the right foot.  

II. Primary and Secondary Service Connection for a Chronic 
Skin Disorder, Diagnosed as Lichen Simplex and 
Neurodermatitis.  

The veteran has asserted that he has lichen simplex and 
neurodermatitis that either developed during service or are 
secondary to his service connected tinea versicolor.  

Service connection maybe granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service connected disability or which is 
aggravated by a service connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The threshold question in regard to the issues of primary and 
secondary service connection for lichen simplex and 
neurodermatitis is whether the veteran has met his burden of 
submitting evidence of well-grounded (i.e. plausible) claims.  
If not, these claims must fail and there is no duty to assist 
him in the development of the claims.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  As will be 
explained below, the Board finds that the veteran has not 
submitted evidence sufficient to establish well-grounded or 
plausible claims of primary and secondary service connection 
for lichen simplex and neurodermatitis.

The United States Court of appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  When, 
as in this case, the issue involves a question of medical 
diagnosis or causation, medical or otherwise competent 
evidence is required to make the claim well grounded.  
Grottveit v. Brown, 5 Vet.App. 609 (1993).  Lay statements by 
the veteran regarding questions of medical diagnosis and 
causation are not sufficient to establish a well-grounded 
claim, as he is not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In summation, 
according to a decision by the Court, a well-grounded claim 
for primary service connection requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the inservice injury or disease 
and the current disability (medical evidence)  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).

The Board has noted above that service connection is 
currently in effect for tinea versicolor, which is evaluated 
as 10 percent disabling.  The skin disorder which the veteran 
had in service was diagnosed as tinea versicolor.  Although 
there have been post service diagnoses of lichen simplex 
and/or neurodermatitis, those disorders were not shown to 
exist on the most recent VA dermatological examinations in 
May 1995 and February 1997.  Therefore the first criteria for 
a well grounded claim for primary service connection for 
lichen simplex and neurodermatitis under Caluza has not been 
met.  Moreover, the record contains no competent medical 
evidence that tends to relate any current skin disorder, 
aside from tinea versicolor to service.  Therefore, the third 
criteria for a well grounded claim for primary service 
connection for lichen simplex and neurodermatitis under 
Caluza has also not been met. Accordingly, the claim for 
primary service connection for lichen simplex and/or 
neurodermatitis is not well grounded.  38 U.S.C.A. § 5107(a).

The veteran's claim for secondary service connection for 
lichen simplex and neurodermatitis also does not meet the 
criteria for a well grounded claim.  Again, the competent 
medical evidence does not establish that the veteran 
currently has either neurodermatitis or lichen simplex.  
Moreover, even if these skin disabilities were currently 
shown, the veteran has not submitted any competent evidence 
that tends to show that lichen simplex or neurodermatitis is 
proximately due to or the result of his service-connected 
tinea versicolor.  Additionally, on the February 1997 VA 
dermatological examination, the physician stated that even if 
the veteran had lichen simplex, which he did not, it would be 
unrelated to the tinea versicolor and would not be aggravated 
by tinea versicolor.  While the veteran may believe that he 
has lichen simplex and neurodermatitis as a result of his 
service connected skin disability, he is a layman (i.e. a 
person without medical training or expertise).  He is 
therefore not competent to render a medical opinion regarding 
the nature or etiology of his skin disabilities. See 
Espiritu, supra.  Without medical evidence showing that the 
veteran currently has lichen simplex and/or neurodermatitis 
that is related to a service connected skin disability, his 
claim for secondary service connection for lichen simplex and 
neurodermatitis is not well grounded.  Accordingly, the claim 
for secondary service connection for lichen simplex and/or 
neurodermatitis is not well grounded.   38 U.S.C.A. 
§ 5107(a).  

III. Secondary Service Connection for Plantar Calluses of 
Both Feet.  

The Board notes initially that it finds the veteran's claim 
for secondary service connection for plantar calluses on the 
feet to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), in that the claim is plausible.  All necessary 
development has been completed in regard to this claim and no 
further action is necessary to comply with the VA's duty 
under the provisions of 38 U.S.C.A. § 5107(a) to assist the 
veteran in the development of this claim.  

Service connection may be granted for disability which is 
proximately due to or the result of a service connected 
disability or which is aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Review of the record reveals that VA physicians who examined 
the veteran in February 1997 and April 1999 found no 
relationship between the veteran's service connected lumbar 
spine disability and the development of plantar calluses on 
the veteran's feet.  However, the record also contains 
statements from other VA and private physicians and a 
podiatrist that have opined that the veteran's service 
connected low back disorder either caused or exacerbated the 
calluses on the veteran's feet.  The medical opinions of 
record which are favorable to the veteran exceed the two 
opinions which are unfavorable.  Since that is the case, the 
Board finds that the preponderance of the evidence favors a 
grant of secondary service connection for plantar calluses of 
both feet.  

IV. Increased Rating for Lumbosacral Strain.  

The Board notes initially that it finds the veteran's claim 
for an increased rating for a lumbosacral strain to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), in that 
the claim is plausible.  All necessary development has been 
completed in regard to this claim and no further action is 
necessary to comply with the VA's duty under the provisions 
of 38 U.S.C.A. § 5107(a) to assist the veteran in the 
development of this claim.  

38 U.S.C.A. § 1155 (West 1991 & Supp. 1999) provides that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  

The veteran has been assigned a 20 percent evaluation for his 
service connected low back disability under the criteria of 
38 C.F.R. § 4.71(a) Diagnostic Codes 5295, 5292.  Under the 
criteria of Diagnostic Code 5295 a 20 percent rating requires 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilaterally, in the standing position.  Under 
this diagnostic code, a 40 percent evaluation may be assigned 
for severe disability with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with arthritic changes or narrowing or 
irregularity of the joint space, or some of these findings 
with abnormality mobility on forced motion.  Under the 
criteria of Diagnostic Code 5292 a 20 percent rating is 
assigned for moderate limitation of lumbar spine motion and a 
40 percent evaluation is warranted for severe limitation of 
lumbar spine motion.  

The Board notes that the veteran has been afforded two VA 
orthopedic examinations of his service connected lumbosacral 
strain since the Board's remand of October 1996.  The first 
examination conducted in February 1997 provided comments 
responsive to the requirements of the decision of the Court 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the RO 
determine that this examination did not respond to questions 
raised in the October 1996 remand regarding the etiology of 
the veteran's plantar calluses.  The subsequent VA 
examination of April 1999 provided some clinical findings in 
regard to the veteran's low back but did not provide comments 
that were responsive to the Court's requirements in DeLuca.  
In the Board's opinion, however, a review of both of these 
examination reports does provide an adequate basis for rating 
the veteran's service connected low back disorder, with 
consideration of what is required by the DeLuca case.  

The examination of February 1997 established that no 
Goldthwaite's sign could be elicited.  No muscle spasms were 
reported.  No more than moderate limitation of lumbar spine 
motion was reported and pain on motion was reported only on 
left lateral flexion.  During the April 1999 examination the 
veteran was noted to have no more than moderate limitation of 
flexion in the lumbar spine and the examiner described the 
severity of the veteran's lumbar spine disorder as mild to 
moderate.  

These findings fail to demonstrate symptomatology indicative 
of a severe lumbosacral strain.  Therefore, an evaluation in 
excess of 20 percent for the veteran's low back disorder is 
not warranted under the provisions of Diagnostic Code 5295.  

In regard to the provisions of 38 C.F.R.§§ 4.40 and 4,45 the 
Board notes that the examining physician on the February 1997 
examination reported that the veteran's functioning would be 
limited during exacerbations of the back disability.  In 
addition, some pain on lateral bending was noted as were 
fatigability and pain on repeated bending.  These findings 
justify a rating of 20 percent for the veteran's service 
connected low back disorder under Diagnostic Code 5292 
because they may be considered as the equivalent of moderate 
limitation of motion in the lumbar spine.  However, these 
findings, when considered in conjunction with the other 
pertinent clinical findings, such as the absence of reported 
incoordination and weak movement, do not demonstrate low back 
symptomatology of such a degree as to warrant a rating in 
excess of 20 percent under Diagnostic Code 5292.  Severe 
limitation of low back motion or other evidence of severe low 
back disability is not demonstrated.  


ORDER

Primary service connection for a chronic skin disorder, 
diagnosed as lichen simplex and neurodermatitis is denied.  

Secondary service connection for a chronic skin disorder, 
diagnosed as lichen simplex and neurodermatitis is denied.  

Secondary service connection for plantar calluses of both 
feet is granted.  

An evaluation in excess of 20 percent for a lumbosacral 
strain is denied.  




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

